DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed 1/29/2021 is acknowledged.
Claims 1,3-6,9-11,14-16,19, and 20 are amended.
Claims 1-20 are pending.
Applicant’s response and amendment with respect to the rejection of claims 1-20 under 35 USC 112 first paragraph is noted and the rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuk (US 20110159903).
Re claim 1:
Yuk discloses receiving, from a base station (BS), a first message comprising at least one of a number N of carriers supportable for the terminal or information regarding a plurality of (Fig.3 ref. S310 and Para.[0041] The multiple carrier information includes information regarding carriers which are available in the BS. The multiple carrier information may include at least any one of a physical index for each available carrier, a center frequency, a channel bandwidth, a carrier type (i.e., full configuration/partial configuration), and a preamble index. It is assumed herein that four carriers #1, #2, #3, and #4 are available carriers and Fig.5 is a base station and a terminal – where the number N is 4 when there are four available carriers); 
determining, by the terminal, at least one carrier supported by the terminal among the plurality of carriers based on at least one of the number N of carriers or an ordering of the information regarding the plurality of carriers, wherein the plurality of carriers are identified based on the information obtained from the BS (Fig.3 ref. S370 and Para.[0047] The activation confirmation information is used to report the BS that data can be successfully transmitted or received by using activated secondary carriers (i.e. the carriers #2 and #3); and 
transmitting, to the BS, a second message indicating the at least one carrier determined by the terminal (Fig.3 ref. S370 and Para.[0047] The activation confirmation information is used to report the BS that data can be successfully transmitted or received by using activated secondary carriers (i.e. the carriers #2 and #3)).
As shown above, Yuk discloses a base station sending multiple carrier information that includes information regarding carriers that are available.  Yuk further states that four carriers are available.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention that the multiple carrier information message from the base station to the terminal includes comprises four available carriers, where the number N is 4 when there are four available carriers.


Re claim 2:
Yuk discloses wherein the second message comprises information regarding a capability of the terminal (Para.[0047]The activation confirmation information is used to report the BS that data can be successfully transmitted or received by using activated secondary carriers).
Re claim 3:
Yuk discloses wherein the at least one carrier comprises at least two carriers, and wherein the method further comprises: communicating with the BS through a first carrier among the at least two carriers during a communication with the BS or through a second carrier among the at least two carriers (Fig.3 ref. S381,S382 and Para.[0047]  data exchanged between the BS and MS).
Re claim 4:
Yuk discloses wherein the at least one carrier is determined such that a number M of the at least one carrier is less than or equal to the number N of carriers (Para.[0041]  It is assumed herein that four carriers #1, #2, #3, and #4 are available carriers and Fig.3 ref. S330 Assigned carriers #2 and #3 – where 2 carriers is less than 4).
Re claim 5:
Yuk discloses wherein the first message further comprises at least one of indices of the plurality of carriers, center frequencies of the plurality of carriers, bandwidths of the plurality of carriers, or offset information of the plurality of carriers (Para.[0041]  The multiple carrier information may include at least any one of a physical index for each available carrier, a center frequency, a channel bandwidth, a carrier type (i.e., full configuration/partial configuration), and a preamble index).


Re claims 6,11,16:
	Claims 6 and 16 are rejected on the same grounds of rejection set forth in the rejection of claim 1 from the perspective of a base station.
	Claim 11 is rejected on the same grounds of rejection set forth in the rejection of claim 1.
Re claims 7,12,17:
	Claims 7,12, and 17 are rejected on the same grounds of rejection set forth in the rejection of claim 2.
Re claims 8,13,18:
	Claims 8,13, and 18 are rejected on the same grounds of rejection set forth in the rejection of claim 3.
Re claims 9,14, and 19:
	Claims 9,14, and 19 are rejected on the same grounds of rejection set forth in the rejection of claim 4.
Re claims 10,15, and 20:
	Claims 10,15, and 20 are rejected on the same grounds of rejection set forth in the rejection of claim 5.

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant contends the allowable subject matter has been incorporated into independent claim form.
The indication of allowable subject matter does not apply based on how the allowable subject matter has been incorporated into independent claim form.  Applicant has amended the claim limitations using the alternative form.

The Examiner respectfully disagrees.  Yuk discloses receiving from a BS a first message comprising at least one of a number N of carriers supportable for the terminal or information regarding a plurality of carriers and determining by the terminal at least one carrier supported by the terminal among the plurality of carriers based on at least one of the number N of carriers or an ordering of the information regarding the plurality of carriers, wherein the plurality of carriers are identified based on the information obtained from the BS (Fig.3 ref. S310 and Para.[0041] The multiple carrier information includes information regarding carriers which are available in the BS. The multiple carrier information may include at least any one of a physical index for each available carrier, a center frequency, a channel bandwidth, a carrier type (i.e., full configuration/partial configuration), and a preamble index and Fig.5 is a base station and a terminal).  The message sent in ref. S310 is multicarrier information.  Multiple carriers indicates the numbers of carrier supportable for the terminal is more than two.  Furthermore, the carriers available at the base station are supportable for the terminal. The message ref.S370 from the MS indicating the carriers supported by the terminal is in response to the information obtained from the BS that multiple carriers are supported.  Therefore the determination is based on the information from the BS.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471